     Case 3:19-cv-02000-GPC-AGS Document 13-1 Filed 01/15/20 PageID.216 Page 1 of 4




 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              SOUTHERN DISTRICT OF CALIFORNIA
 9
10     MINORU IMAI and MARI IMAI,                         Case No.: 19-cv-02000-GPC-AGS
11                                      Plaintiffs,
                                                          ORDER TRANSFERING CASE TO
12     v.                                                 THE CENTRAL DISTRICT OF
                                                          CALIFORNIA, SOUTHERN
13     DIAMOND RESORTS CORPORATION,
                                                          DIVISION.
       DIAMOND RESORTS HAWAII
14
       COLLECTION, LLC, DIAMOND
                                                          ECF No. 1.
15     RESORTS FINANCIAL SERVICES,
       INC., and DOES 1-10, inclusive,
16
                                      Defendants.
17
18
            The instant case raises the question of whether the Court should entertain the
19
      pending motion to compel arbitration, (ECF No. 3), as it appears to have been filed in the
20
      wrong court. Considering the circumstances of Defendants’ removal, the Court declines
21
      to hear Defendants’ motion, and transfers the case to the Southern Division of the Central
22
      District of California.
23
      I.    Background
24
            On October 17, 2019, the above-captioned Defendants filed a notice of removal
25
      from Orange County Superior Court. (ECF No. 1.) Defendants assert proper federal
26
      jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) as the parties are diverse and the amount-
27
                                                      1
28                                                                             19-cv-02000-GPC-AGS
     Case 3:19-cv-02000-GPC-AGS Document 13-1 Filed 01/15/20 PageID.217 Page 2 of 4




 1    in-controversy exceeds $75,000. (Id. at 1–4.) Defendants assert, moreover, that “venue in
 2    this District Court is proper for purposes of removal because this action is currently
 3    pending in the Superior Court of California, County of Orange, which is in the same
 4    District as the United States District Court for the Central District of California.” (Id. at
 5    5–6). Defendants cite 28 U.S.C. § 84(c)(3) for the proposition that “the Central District of
 6    California, Southern Division, includes Orange County.” (Id.)
 7    II.    Legal Standard & Analysis
 8           A district court of the Ninth Circuit may raise the issue of improper venue sua
 9    sponte where defendants have not filed a responsive pleading to the complaint or
10    otherwise waived their right to object to the action’s improper venue. 1 Costlow v. Weeks,
11    790 F.2d 1486, 1488 (9th Cir. 1986). When removing a civil action from state court to
12    federal court, a defendant must file a notice of removal “in the district court of the United
13    States for the district and division within which such action is pending.” 28 U.S.C. §
14    1446(a). If the defendant files the case in an improper district, i.e. “file[s] a case laying
15    venue in the wrong division or district,” the court “shall dismiss, or if it be in the interest
16    of justice, transfer such case to any district or division in which it could have been
17    brought.” 28 U.S.C. § 1406; see Collins v. Virtela Tech. Servs., Inc., No. C-12-613-CW,
18    2012 WL 4466551, at *4 (N.D. Cal. Sept. 26, 2012).
19           Currently, there “is no binding Supreme Court or Ninth Circuit authority” as to
20    whether the court reviewing venue “is required to remand the action to the [state court] or
21    has the power to transfer this action to [the district to which the case should have been
22
23
24    1
       After removing the instant complaint to federal court, Defendants filed a motion to compel arbitration.
      (ECF No. 3.) Defendants have not yet filed an Answer or other responsive pleading. Defendants still
25    have time to file a responsive pleading as the Court has not yet ruled on the motion. See Fed. R. Civ. P.
      12(a)(4) (noting that “serving a motion under this rule alters” the time to file a responsive pleading until
26
      after the court has ruled on the motion). Consequently, Defendants have not waived their right to contest
27    improper venue.
                                                           2
28                                                                                           19-cv-02000-GPC-AGS
     Case 3:19-cv-02000-GPC-AGS Document 13-1 Filed 01/15/20 PageID.218 Page 3 of 4




 1    removed].” Shamrock Mfg. Co. v. Ammex Corp., No. CV-F-10-908-OWW, 2010 WL
 2    3153976, at *2 (E.D. Cal. Aug. 9, 2010). Courts around the country have struggled with
 3    what to do in such situations, see generally id. (cataloguing cases transferring and
 4    remanding); see also Maysey v. CraveOnline Media, LLC, No. CV 09-1364-PHX, 2009
 5    WL 3740737, at *1 (D. Ariz. Nov. 5, 2009), and have decided whether to transfer or
 6    remand based on the specific circumstances of the case at bar. See Hampton Pugh Co.
 7    LLC v. Monsanto Co., No. 3:17-CV-200-DPM, 2018 WL 295563, at *2 (E.D. Ark. Jan.
 8    4, 2018) (cataloguing some such circumstances, including, the role of a pro se defendant,
 9    the specific venue provision at issue, and the nomenclature of the districts).
10          Here, the Court follows the example set in Shamrock. In the instant case, as in
11    Shamrock, it appears Defendants filed the notice of removal in the Southern District of
12    California, as opposed to the Southern Division of the Central District of California. Cf.
13    Shamrock, 2010 WL 3153976, at *8 (“both parties agree that the action should not have
14    been removed to the Eastern District of California, but to the Central District of
15    California, Eastern Division”). Defendants’ error is hardly surprising given the similarity
16    in the names of the relevant District and Division. Afterall, up until 1966, what currently
17    constitutes the Southern Division of the Central District was part of the Southern District
18    of California. See 28 U.S.C. § 84 (codifying Pub. L. 89-372, 80 Stat. 75, which created
19    the Central and Eastern Districts of California). The Court, moreover, infers from
20    Plaintiffs’ failure to file a motion contesting venue, and from the absence of any such
21    arguments in their response to Defendants’ motion to compel arbitration, that Plaintiffs
22    have no objection to the case being transferred to the Central District or to having a judge
23    there, as opposed to here, resolve the Defendants’ pending motion. (See ECF No. 5.)
24          Notwithstanding Plaintiffs’ failure to contest venue, the Court finds that it is in the
25    interest of justice to transfer this matter to the Central District of California. See Capretto
26    v. Stryker Corp., No. C07-03390-WHA, 2007 WL 2462138, *1 n. 1 (N.D. Cal. Aug. 29,
27
                                                     3
28                                                                                 19-cv-02000-GPC-AGS
     Case 3:19-cv-02000-GPC-AGS Document 13-1 Filed 01/15/20 PageID.219 Page 4 of 4




 1    2007) (noting that a case removed to the wrong district should be transferred and not
 2    remanded).
 3    III.   Conclusion
 4           In the light of the foregoing reasons, the Court ORDERS that this case be
 5    transferred to the Central District of California, Southern Division, for consideration of
 6    Defendants’ pending motion to compel arbitration. (ECF No. 3.)
 7           IT IS SO ORDERED.
 8           Dated: January 15, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                    4
28                                                                               19-cv-02000-GPC-AGS
